DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-11 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/23/2022.
Applicant's election with traverse of Species A in the reply filed on 05/23/2022 is acknowledged.  The traversal is on the ground(s) that it would not be a serious search burden to search all species.  This is not found persuasive because the different species would involve searching for calibration methods where the path of the laser is parallel to transition lines (species B), has multiple separate regions for calibration with laser paths that are parallel and perpendicular to the transition lines (species C), and different calibration shapes (species D). The Office is unlikely to find these limitations all in one search area, and it would be a serious search burden. 
The requirement is still deemed proper and is therefore made FINAL.
The following claims are pending, claims 1-8, 12, and 14-20
Claim Objections
Claims 1–8, 12, and 14–20 are objected to because of the following informalities:  
Claim 1: the limitation “the at least one calibration unit comprising at least one calibration region arranged in the beam guiding plane” should written as —the at least one calibration unit comprising at least one calibration region arranged in [[the]] a beam guiding plane. Independent claims 16 and 20 have similar limitations that require the same correction.
Claims 2–8, 12, 14, 15, and 17–19 are objected to due to dependency.
Claim Rejections - 35 USC § 101
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer-readable medium, but the claim does not specify that the computer-readable medium is non-transitory. See MPEP §§ 2106.II. and 2106.03.I. and II. explaining that carrier waves, which are non-statutory, qualify as a type of computer-readable medium. The preamble of the claim should be amended to recite “a non-transitory computer-readable medium.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-8, 12, 14-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Buller (US 20180186067). 
Claim 1, 16, and 20: Buller discloses an apparatus for additively manufacturing three-dimensional objects (100), wherein the apparatus comprises: 
at least one calibration unit (calibration system, par. 244), the at least one calibration unit comprising at least one calibration region arranged in the beam guiding plane (calibration structure is in an area where the laser beam is guided to, par. 251), 
wherein the at least one calibration region comprises a plurality of sub-regions (Fig. 22A calibration pattern with different detectable properties, such as reflection, par. 256; where a sub-region, detected portion 2211, of the larger pattern includes multiple calibration marks) differing in respect of at least one optical property; and 
at least one irradiation device configured to guide a plurality of energy beams across the at least one calibration region comprising the plurality of sub-regions (second energy source may be generated by the same scanning energy source, where the scanning energy source is the first energy beam, par. 148; additionally, multiple energy beams can be calibrated, par. 8), 
wherein a plurality of calibration signals are generated by the plurality of sub-regions being irradiated with the plurality of energy beams (Fig. 25A is an example of what the calibration signal would look like, and since multiple energy beams can be calibrated, multiple calibration signals would also be generated for each energy beam); and 
a determination device configured to determine the plurality of calibration signals and to determine a calibration status of the irradiation device based at least in part on the determined plurality of calibration signals (detectors, where the detectors use the calibration pattern to calculate deviations and adjust optical elements associated with the irradiating beams, par. 277).
Claim 2 and 18: Buller discloses the apparatus of claim 1, wherein the plurality of energy beams comprises a first energy beam and a second energy beam (one or more energy beams may require calibration, par. 8), and 
wherein the plurality of sub-regions comprises a first sub-region (calibration mark 2251, Fig. 22B) and a second sub-region (calibration mark 2250, Fig. 22B), and 
wherein the plurality of calibration signals comprises a first calibration signal (2513, Fig. 25A) and a second calibration signal (2512, Fig. 25A; where Fig. 25A is an example of the variation in the detected property across the calibration pattern); 
wherein the irradiation device is configured to scan the first energy beam across a first beam path comprising a first sub-path in the first sub-region, generating the first calibration signal (Fig. 18B shows the laser beam crossing the transition line between two tiles in a path, par. 264), and to scan the second energy beam along a second beam path comprising a second sub-path in the second sub-region, generating the second calibration signal (multiple laser beams can be calibrated with this method, par. 8, therefore calibration of a second beam can also involve crossing between four transition lines, which would cross the second sub-region, par. 264, Fig. 18B);
wherein the determination device is configured to determine the first calibration signal and the second calibration signal (detector is used to detect a change in the reflectivity along the scan path, par. 265), 
wherein the first calibration signal comprises a first intensity signal and the second calibration signal comprises a second intensity signal (where Fig. 25A is an example of what the calibration signal would look like, where the 2513 has a different intensity in the detected property compared to 2512; the first calibration signal and second calibration signal would have a similar shape as Fig. 25A).
Claim 3 and 19: Buller discloses the apparatus of claim 2, wherein the first calibration signal and/or the second calibration signal are chronologically resolved and/or spatially resolved (calibration involves crossing between four transition lines, par. 264).
Claim 6: Buller discloses the apparatus of claim 2, wherein the first of sub-region is situated adjacent to the second sub-region (calibration mark 2251 is next to calibration mark 2250, Fig. 22B).
Claim 7: Buller discloses the apparatus of claim 1, wherein the at least one calibration region is arranged in a defined position in the beam guiding plane (calibration structure 1712 is in a defined area (e.g. Fig. 17) where the laser beam is guided to, par. 251).
Claim 12: Buller discloses the apparatus of claim 1, wherein at least one of the plurality of sub-regions is shaped as a defined geometric figure or pattern (calibration mark 2251 is a square which is a geometric figure, Fig. 22B).
Claim 14: Buller discloses the apparatus of claim 1, wherein the irradiation device is configured to guide the plurality of energy beams along a corresponding plurality of beam paths (multiple energy beams can be calibrated, par. 8, and therefore, the multiple beams will each have their own beam paths crossing transition lines as disclosed in par. 264),  wherein the plurality of beam paths comprise at least one component perpendicular or parallel to a transition or border between respective ones of the plurality of sub-regions (calibration of a beam can involve crossing between four transition lines (i.e. crossing between sub-regions), par. 264, where Fig. 18B shows the path of the beam to be perpendicular to the transition lines it is crossing)
Claim 15: Buller discloses the apparatus of claim 1, wherein the plurality of sub-regions differ in respect of an optical parameter (Fig. 22A calibration pattern with different detectable properties, such as reflection, par. 256)
Claim 17: Buller discloses the method of claim 16, comprising: calibrating the apparatus based at least in part on the determined calibration status (detectors use the calibration pattern to calculate deviations and adjust optical elements associated with the irradiating beams to correct those deviations, par. 277).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buller.
Claim 8: Buller’s current embodiment does not disclose the apparatus of claim 1, wherein the irradiation device is configured to generate the at least one calibration region during an additive manufacturing process 
Buller further discloses that the calibration structure may be formed on the build surface during printing (par. 32 and 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buller to incorporate the further teachings of Buller. Doing so would have the benefit of checking calibration in the middle of a print and performing correction, instead of stopping and scrapping the misaligned print, recalibrating the whole system, and restarting a new print.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buller as applied to claim 2 above, and further in view of Neumann (US 20220193785).
Claim 4: Buller does not disclose the apparatus of claim 2, wherein the determination device is configured to compare the first calibration signal to the second calibration signal.
Neumann discloses a calibration process for an apparatus with two irradiation beams, wherein the first detected irradiation beam pattern is compared to the second detected irradiation beam pattern (par. 27)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buller to incorporate the teachings of Neumann, and compare the first calibration signal with the second calibration signal. Doing so would have the benefit of calibrating the two beams relative to each other so they can print with precision (par. 29).
Claim 5: Buller does not disclose the apparatus of claim 2, wherein the determination device is configured to generate calibration data based at least in part on a ratio of the first calibration signal to the second calibration signal.
Neumann discloses a calibration process for an apparatus with two irradiation beams, wherein the first detected irradiation beam pattern is compared to the second detected irradiation beam pattern (par. 29) and the beam pattern for each beam has the same length (Fig. 2b; where the broadest reasonable interpretation of “generate calibration data based on…a ratio of the first signal” can include the ratio of the length of the first calibration signal to the second calibration signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buller to incorporate the teachings of Neumann, and have calibration signals with the same length. Doing so would have the benefit of calibrating not only the position of the pattern along one axis but also, it’s position along a second axis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMPSON A CHEN/               Examiner, Art Unit 3761                                                                                                                                                                                         
/JOHN J NORTON/               Primary Examiner, Art Unit 3761